DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Status of Claims
Claim 1-45 are pending with claims 1-4, 8-10, and 14-45 under examination and claims 5-7 and 11-13 withdrawn from consideration.

Response to Amendment
Applicant(s) specification and drawing amendments have overcome the drawing and specification objections previously set forth in the Final Rejection mailed on 03/24/2022.  Accordingly, the previous drawing and specification objections are withdrawn.  However, new drawing and specification objections have been set forth.
The amended claims have overcome the claim objections previously set forth in the Final Rejection.  However, in view of the amended claims filed on 09/26/2022, new claim objections have been set forth.
The amended claims have overcome the 112(a) rejections previously set forth in the Final Rejection.  However, in view of the amended claims, new 112(a) rejections have been set forth.
Applicants amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth. 
Based on the amended claims and remarks received on 09/26/2022, the previous prior art rejection based on Lin has been withdrawn and a new prior art rejection set forth (see below).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because. The drawings must show every feature of the invention specified in the claims.  Therefore, the device comprising both “(b) a lens” of claim 1 and “an auxiliary lens” of claims 9 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an auxiliary lens” as described in pages 2, 4, 32, and 34-35 of the instant specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification refers to “an auxiliary lens” on pages 2, 4, 32, and 34-35 of applicant’s instant specification.  However, the drawings do not include any corresponding reference sign(s) with respect to “an auxiliary lens”.
Appropriate correction is required.

Claim Objections
Claims 4, 37, and 45 are objected to because of the following informalities:  
Claim 4 recites “(c) illuminating the object using the passive illuminator. (d) imaging the object with an imager.”.  The examiner requests applicants remove the period “.” After the recitation of limitation (c) in claim 4. 
Claims 37 and 45 recites “The method of claim 4 ,”.  The examiner requests applicants remove the additional space between “4” and “,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre‐AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre‐AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 9 recites “an auxiliary lens having an optical axis aligned with an optical axis of a lens in the camera of the mobile phone when the adaptor housing is engaged with the mobile phone”.  Claim 1 lines 2-16 have been amended to recite “(a) an imager(b) a lens; … wherein the passive illuminator [[is]] and the lens are positioned inside the adaptor housing … wherein the lightguide is shaped and positioned around the lens … wherein the exit aperture is positioned between the imager and the lens, and the exit aperture is optically aligned with the exposure aperture for imaging the object”.  Applicants instant specification on page 2 “The device, apparatus, or method of any embodiment of the present disclosure, further comprising an auxiliary lens having an optical axis thereof aligned with the optical axis of the lens in the camera of the smartphone when the apparatus is engaged with the smartphone”, and on page 4 “an auxiliary lens aligned with the exit aperture of the optical chamber”.  Furthermore, fig. 10b of applicants instant drawing show a single lens having an optical axis aligned with an optical axis of a lens in the camera of the mobile phone, the exit aperture, and the exposure aperture when the adaptor housing is engaged with the mobile phone, and the exit aperture being positioned between the lens and the imager.  Accordingly, support for both “(b) a lens… wherein the passive illuminator and the lens are positioned inside the adaptor housing … wherein the lightguide is shaped and positioned around the lens … wherein the exit aperture is positioned between the imager and the lens, and the exit aperture is optically aligned with the exposure aperture for imaging the object” of claim 1 and “an auxiliary lens having an optical axis aligned with an optical axis of a lens in the camera of the mobile phone when the adaptor housing is engaged with the mobile phone” of claim 9 was not found in either the instant specification or the drawings.  The lens of claim 1 appears to also be the auxiliary lens of claim 9.
A similar rejection is made over claim 16 with respect to the claim language “an auxiliary lens aligned with the exit aperture of the adaptor housing, or an auxiliary lens located between the passive illuminator and the receptacle slot operative to hold the assay device, or an auxiliary lens having an optical axis thereof coaxially aligned with an optical axis of the lens”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-10, 14-18, 36-42 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 3 recites “(a) a mobile phone that has a camera as an imager … (b) the device of claim 1”.  Claim 3 incorporates the limitations of claim 1 through (b).  Claim1 line 2 previously refers to “an imager”.  It is unclear if the mobile phone that has a camera as an imager is also the imager recited in claim, or if applicants are intending to recite a second imager entirely.  Perhaps applicants are intending to first recite “the device of claim 1”, and then later recite “a mobile phone that has a camera as the imager”?
Claims 8-10 and 14-18 are also rejected by their dependency from claim 3.

Claim 4 recites “inserting the object into the adaptor housing”.  Claim 4 incorporates the device of claim 1 through step (a).  However, claim 1 lines 8-18 refer to “(d) an adaptor housing comprising an optical chamber that has an exit aperture, an entrance aperture, and an exposure aperture, wherein the passive illuminator and lens are positioned inside the adaptor housing … the exit aperture is optically aligned with the exposure aperture for imaging the object, and wherein the adaptor housing reduces ambient light outside the adaptor housing entering inside the adaptor housing”.  It is unclear how applicants are structurally correlating the object with the adapter housing such that the object is being inserted into the adaptor housing. Claim 1 merely requires the passive illuminator and lens be inside the adaptor housing and the exit aperture of the adaptor housing be aligned with the exposure aperture for imaging the object.  How is the object inserted into the adaptor housing in a manner that exposes the object to the exit aperture for imaging the object if the object itself is inside the adaptor housing?
Claims 36-42 and 45 are also rejected by their dependency from claim 4.

Claim 4 recites “(d) imaging the object with an imager”.  Claim 4 incorporates the limitations of claim 1.  However, claim 1 line 2 previously refers to “an imager”.  It is unclear if the imager of claim 4 is also the imager recited in claim, or if applicants are intending to recite a second imager entirely.  Perhaps applicants are intending to recite “(d) imaging the object with the imager”?
Claim 9 recites “an auxiliary lens having an optical axis aligned with an optical axis of a lens in the camera of the mobile phone”.  Claim 1 lines 14-16 previously recites “the exit aperture is positioned between the imager and the lens, and the exit aperture is optically aligned with the exposure aperture for imaging the objects”.  It is unclear if the auxiliary lens of claim 9 is also the lens defined in claim 1 since the lens of claim 1 is also in optical alignment with the imager.  Does the apparatus comprise a single lens two distinct lenses?  A similar rejection is also made over claim 16.

Claim 15 recites “the exit aperture is aligned with the exposure aperture for exposing optically at least part of one of two parallel plates in an assay device to the exit aperture of the adaptor housing through the exposure aperture of the adaptor housing when the assay device is inserted into a receptacle of the adaptor housing”.  It is unclear how applicants are attempting to structurally relate the apparatus, the assay device, the plates, the slot, and the adaptor housing.  Applicants recitation of “for” and “when” renders the claim indefinite because the structural components (i.e. the assay device, plates, and slot) are a result of the intended use defined by the functional language “for” and “when”. Accordingly, it is unclear if the assay device, the plates, and the slot are required features of the apparatus.
Claim 16 is also rejected by its dependency from claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 10, 14-16, 18-24, 26-27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 2006/0209417; hereinafter “Kojima”), and further in view of Lin et al. (US 2017/0227758; hereinafter “Lin” – already of record).

Regarding claim 1, Kojima discloses a device for illuminating and imaging an object (Kojima; fig. 1, [0035]), comprising: 
(a) an imager (Kojima; fig. 2, “CCD sensor and a CMOS sensor”, [0036]); 
c) a passive illuminator for illuminating the object (Kojima; fig. 2, #5, [0039]), wherein the passive illuminator comprises a light guide (Kojima; fig. 3, #5a, [0040]) that accepts light from one or both ends of the light guide (Kojima; fig. 3, #5a1, #5a2, [0040]), and emits the light from a side wall of the lightguide (Kojima; figs. 3 & 4, #5h, [0041]); and 
d) an adaptor housing (Kojima discloses an adaptor housing 2 that is removably mounted on the camera-equipped cellular phone 1; figs. 1 & 2, #2, [0035]) comprising an optical chamber (Kojima discloses the front cover 6 and rear cover 7 of the adaptor housing houses the passive illuminator 5; fig. 1, [0039].  Accordingly, the adaptor housing comprises an optical chamber) that has an exit aperture (Kojima; circular aperture formed in the rear cover 7 that interfaces with lens barrel 3; figs. 1 & 2), an entrance aperture (Kojima; the interface between 5a1/5a2 and 8/9 of fig. 3.  The examiner notes the entrance aperture is more clearly shown in fig. 12, #20), and an exposure aperture (Kojima; circular aperture formed in the front cover 6; fig. 2), 
wherein the passive illuminator is positioned inside the adaptor housing (Kojima; fig. 1, [0039]), and the imager is positioned outside the optical chamber (Kojima; fig. 2, [0036]); 
wherein the lightguide receives light from the entrance aperture (Kojima discloses the lightguide 5 has a light guiding portion 5a which directs light from the two light emitters 4a and 4b to an emergence portion 5b; fig. 3 in view of fig. 12), 
wherein the exit aperture is optically aligned with the exposure aperture for imaging the object (Kojima; the exit aperture formed in the rear cover is optically aligned with the exposure aperture formed in the front cover 6 to substantially match lens barrel 3 for imaging; figs 1 & 2, [0036, 0039]), and 
wherein the adaptor housing reduces ambient light outside the adaptor housing entering inside the adaptor housing (Kojima; sidewalls of the adapter housing 2 block light from entering inside the adaptor housing; fig. 1).  
Kojima does not disclose (b) a lens, the lens positioned inside the adaptor housing, wherein the lightguide is shaped and positioned around the lens, and wherein the exit aperture is positioned between the imager and the lens.
However, Lin teaches the analogous art of a device for illuminating and imaging an object (Lin; figs. 8A-8B, [107]) comprising an imager (Lin; fig. 8B, #2, [0109]), an adaptor housing (Lin; fig. 8B, #11, [109]) comprising an exit aperture (Lin; fig. 8B, #113, [0070]) and a lens (Lin; figs. 1B & 8B, #12, [0064]) wherein the lens is positioned inside the adaptor housing (Lin; fig. 8B, [0066]), and wherein the exit aperture is positioned between positioned between the imager and the lens (Lin; fig. 8B, exit aperture 113 is between lens 12 and imager 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adapter housing of Kojima to further comprise a lens positioned inside the adaptor housing, as taught by Lin, because Lin teaches the Lens positioned inside the adaptor housing magnifies an object from a distance D with a magnification power between 100 and 200 times; [0068].  The modification resulting in the lightguide being shaped and positioned around the lens and the exit aperture being positioned between the imager and the lens.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Kojima and Lin both teach a device for illuminating and imaging an object comprising an imager and adaptor housing with an exit aperture.

Regarding claim 3, modified Kojima teaches an apparatus for illuminating and imaging an object (Kojima; fig. 1, [0035]), comprising:
(a) a mobile phone that has a camera as an imager and a light source (Kojima; figs. 1 & 3, #1, #4a, #4b, [0035, 0038]); and 
(b) the device of claim 1 (The device of claim 1 has previously been discussed above).  

Regarding claim 8, modified Kojima teaches the apparatus of claim 3 above, wherein the passive illuminator is in a form of a ring (Kojima; fig. 2, #5) configured to surround an optical axis of the lens (The modification of the adapter housing of Kojima to further comprise a lens positioned inside the adaptor housing, as taught by Lin, has previously been discussed in claim 1 above.  The modification resulting in the passive illuminator configured around an optical axis of the lens).  

Regarding claim 10, modified Kojima teaches the apparatus of claim 3 above, further comprising an optical condenser configured to be placed in front of the light source of the mobile phone when the device is engaged with the mobile phone, or an optical condenser aligned with the entrance aperture of the adaptor housing (Kojima; fig. 3, #9, [0038]).  

Regarding claim 14, modified Kojima teaches the apparatus of claim 3 above, wherein the exit aperture is disposed at a first side of the adaptor housing (Kojima; fig. 2 - exit aperture formed in the rear cover 7 is disposed on the left side of the adaptor housing), the exposure aperture is disposed at a second side of the adaptor housing (Kojima; fig. 2 in view of fig. 12 – the exposure aperture is disposed on the left side of the adaptor housing), wherein the light-guide has a first end aligned with the entrance aperture of the adaptor housing (Kojima; figs. 2, 3 in view of fig. 12, [0039]), and wherein each of the entrance aperture, the exit aperture, and the exposure aperture is optionally or removably covered with a window.  

Regarding claim 15, modified Kojima teaches the apparatus of claim 14 above, wherein the exit aperture is aligned with the exposure aperture (Kojima; the exit aperture formed in the rear cover 7 is aligned with the exposure aperture formed in the front cover 6; figs. 1 & 2) for exposing optically at least part of one of two parallel plates in an assay device to the exit aperture of the adaptor housing through the exposure aperture of the adaptor housing when the assay device is inserted into a receptacle slot of the adaptor housing.  
Note: “for exposing optically at least part of one of two parallel plates in an assay device to the exit aperture of the adaptor housing through the exposure aperture of the adaptor housing” relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Furthermore, “when the assay device is inserted into a receptacle slot of the adaptor housing” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Still further, the assay device having the two parallel plates and the receptacle slot in the adaptor housing are not positively recited and are a result of the intended use of the device.  

Regarding claim 16, modified Kojima teaches the apparatus of claim 15 above, further comprising an auxiliary lens optically aligned with the exit aperture of the adaptor housing, or an auxiliary lens located between the passive illuminator and the receptacle slot operative to hold the assay device, or an auxiliary lens having an optical axis thereof coaxially aligned with an optical axis of the lens (As best understood, the modification of the adapter housing of Kojima to further comprise a lens positioned inside the adaptor housing, as taught by Lin, has previously been discussed in claim 1 above.  The modification resulting in the lens having an optical axis aligned with an optical axis of the exit aperture of the adaptor housing).

Regarding claim 18, modified Kojima teaches the apparatus of claim 3 above.
Modified Kojima does not teach wherein the distance between the passive illuminator and an outside peripheral of the imager is in a range of 2 mm to 50 mm.  
However, modified Kojima does teach a distance between the passive illuminator and an outside peripheral of the imager (Kojima teaches the passive illuminator 5 is disposed within the front and rear covers 6 & 7; [0039].  The examiner notes that a distance exists equal to at least the thickness of the rear cover exists between the passive illuminator 5 and the outside peripheral of the imager 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the distance between the passive illuminator and an outside peripheral of the imager of modified Kojima such that the distance is in a range of 2 mm to 50 mm, because the distance between the passive illuminator and an outside peripheral of the imager in the range of 2 mm to 50 mm is a design choice that would allow a desired structural strength of the rear cover to be achieved by varying the thickness of the rear cover.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima teaches a distance between the passive illuminator and the outside peripheral of the imager.

Regarding claim 19, modified Kojima teaches the device of claim 1 above, wherein the passive illuminator is formed by an illumination fiber, wherein the illumination fiber comprises a core and a cladding layer, and wherein a ratio of transmissivity to reflectivity at an interface between the core and the cladding layer is at least 1:100, or wherein the passive illuminator is formed by an illumination fiber, and wherein the illumination fiber comprises one or more materials selected from a group consisting of a flexible polymer, a plastic, a glass and a rigid dielectric material (Kojima teaches the passive illuminator 5 is formed by an illumination fiber; fig. 4, [0041], and comprises a light-transmissive resin material; [0039].  The examiner notes resin is a type of plastic).  

Regarding claim 20, modified Kojima teaches the device of claim 1, wherein the passive illuminator has a rotationally symmetric shape (Kojima; fig. 3, #5b).  

Regarding claim 21, modified Kojima teaches the device of claim 1 above, wherein the passive illuminator has a rotationally non-symmetric shape (Kojima; fig. 3, #5a).  

Regarding claim 22, modified Kojima teaches the device of claim 1 above, wherein the passive illuminator has a shape of a ring (Kojima; fig. 3, #5b) having a diameter thereof in a range 5hbetween 5 mm and 100 mm and a substantially uniform cross-section (Kojima; “10 mm </= r </= 100 mm”, [0057]).  

Regarding claim 23, modified Kojima teaches the device of claim 1 above, wherein the passive illuminator has a shape of a convex polygon, a star polygon, an ellipse, or a circle (Kojima; fig. 3, 5b, [0039], “ring portion”).  

Regarding claim 24, modified Kojima teaches the device of claim 1 above, wherein the passive illuminator is a single piece of illumination fiber (Kojima; fig. 2, #5, [0041]).  

Regarding claim 26, modified Kojima teaches the device of claim 1 above comprising the passive illuminator.
Modified Kojima does not teach wherein the passive illuminator has a uniform cross-section.  
However, Lin teaches the analogous art of a device for illuminating and imaging an object (Lin; figs. 8A-8B, [107]) comprising an imager (Lin; fig. 8B, #2, [0109]) and a passive illuminator (Lin; fig. 8B, #17, [0109]) wherein the passive illuminator has a uniform cross-section (Lin teaches the passive illuminator 17 as an annular structure; [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator of modified Kojima to have a uniform cross-section, as taught by Lin, because Lin teaches the shape of the passive illuminator can have different configurations to direct light from various sources; [0110].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Lin both teach a device for illuminating and imaging an object comprising an imager, and a passive illuminator.

Regarding claim 27, modified Kojima teaches the device of claim 1 above, wherein the passive illuminator has a ring shape (Kojima; fig. 3, #5b, [0041]) that surrounds an optical axis of the lens (The modification of the adapter housing of Kojima to further comprise a lens positioned inside the adaptor housing, as taught by Lin, has previously been discussed in claim 1 above.  The modification achieving the configuration of the passive illuminator surrounding an optical axis of the lens).  

Regarding claim 30, modified Kojima teaches the device of claim 1 above, further comprising a light source that inputs light into one end of the passive illuminator (Kojima; figs. 3-5, LED #4a inputs light into the entrance 5a1 of the passive illuminator 5, [0039-0040])

Regarding claim 32, modified Kojima teaches the device of claim 1 above, further comprising a light source that is supplied by a smartphone (Kojima; figs. 1 & 2, #1, #4a, [0035, 0038]).  

Claims 2, 4, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, in view of Lin, and further in view of Tipgunlakant et al. (US 2014/0267670; already of record – hereinafter “Tipgunlakant”).

Regarding claim 2, modified Kojima teaches the device of claim 1 above, comprising the adaptor housing and the passive illuminator is position around an outside peripheral of the exit aperture (Kojima; fig. 2, the passive illuminator 5 is arranged around the exit aperture formed in the rear cover 7 which houses passive illuminator 5; [0039]).
Modified Kojima does not teach wherein the adaptor housing further comprises a slot for inserting a sample holder into the adaptor housing.
However, Tipgunlakant teaches the analogous art of a device for illuminating and imaging an object (Tipgunlakant; fig. 1, #101, [0052]) comprising an adaptor housing (Tipgunlakant; fig. 1, #101 is a cap that slides over one end of a mobile computing device 100 [0052].  Accordingly, the sides that slide over the mobile computing device 100 defines an adaptor housing), wherein the adaptor housing further comprises a slot for inserting a sample holder into the adapter housing (Tipgunlakant; fig. 4, #301, #302, [0053-0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adapter housing of modified Kojima, to further comprise a slot for inserting a sample holder into the adapter housing, as taught by Tigpunlakant, because Tipgunlakant teaches the adapter housing configured with a slot to receive a sample holder allows the device to removably receive a medium such as a slide or microarray such that the sample is configured within the optical path of the camera when the sample holder is inserted [0053, 0055]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Tipgunlakant both teach a device for illuminating and imaging an object comprising an adaptor housing.

Regarding claim 4, modified Kojima teaches a method for illuminating and imaging an object, the method comprising:
(a) providing the device of claim 1 (The device of claim 1 has previously been discussed above); 
 (c) illuminating the object using the passive illuminator (Kojima; [0039]).  
(d) imaging the object with an imager (Kojima; [0044]).  
Modified Kojima does not teach (b) inserting the object into the adaptor housing.
However, Tipgunlakant teaches the analogous art of a device for illuminating and imaging an object (Tipgunlakant; fig. 1, #101, [0052]) comprising an adaptor housing (Tipgunlakant; fig. 1, #101 is a cap that slides over one end of a mobile computing device 100 [0052].  Accordingly, the sides that slide over the mobile computing device 100 defines an adaptor housing), wherein the adaptor housing further comprises a slot for inserting an object into the adapter housing (Tipgunlakant; fig. 4, #301, #302, [0053-0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adapter housing of modified Kojima, to further comprise a slot for inserting an object into the adapter housing, as taught by Tigpunlakant, because Tipgunlakant teaches the adapter housing configured with a slot to receive an object allows the device to removably receive a medium such as a slide or microarray such that the object is configured within the optical path of the imager when the object is inserted [0053, 0055]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Tipgunlakant both teach a device for illuminating and imaging an object comprising an adaptor housing.

Regarding claim 36, modified Kojima teaches the method of claim 4 above, wherein the object is a sample holder (The modification of the adapter housing of modified Kojima, to further comprise a slot for inserting an object into the adapter housing, as taught by Tigpunlakant, has previously been discussed in claim 4 above.  Tigpunlakant teaches the object is a sample holder; [0053]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, in view of Lin, and further in view of Larsen (US 2005/0148085; already of record – hereinafter “Larsen”).

Regarding claim 9, modified Kojima teaches the apparatus of claim 3 above, further comprising an auxiliary lens having an optical axis aligned with an optical axis of a lens in the camera of the mobile phone when the adaptor housing is engaged with the mobile phone (As best understood, the modification of the adapter housing of Kojima to further comprise a lens positioned inside the adaptor housing, as taught by Lin, has previously been discussed in claim 1 above.  The modification resulting in the lens having an optical axis aligned with an optical axis of the lens 3 in the mobile phone 1 when the adaptor housing is engaged with the mobile phone). 
Modified Kojima does not teach wherein the auxiliary lens has a diameter that from 2 mm to 15 mm.  
However, Larsen teaches the analogous art of an imager (Larsen; fig. 14, [0338]) comprising an auxiliary lens (Larsen; [0342]) wherein the auxiliary lens has a diameter that is 9mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens of modified Kojima with the auxiliary lens having a diameter of 9 mm, as taught by Larsen, because Larsen teaches the auxiliary lens having a diameter of 9 mm is a low-cost achromatic lens with a focal length of 50 mm (Larsen; [0342]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Larsen both teach imaging systems comprising an auxiliary lens. 

Claims 17, 25, 31, & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, in view of Lin, and further in view of Mather et al. (US 2011/0123184; hereinafter “Mather”).

Regarding claim 17, modified Kojima teaches the apparatus of claim 3 above comprising the passive illuminator, the exposure aperture, and mobile phone comprising a camera.
Modified Kojima does not teach the apparatus further comprising: (a) a diffuser placed at a predetermined distance from the passive illuminator; and (b) an opening on the diffuser configured to expose to the camera of the mobile phone at least a part of the exposure aperture when the device is engaged with the mobile phone, wherein the diffuser is configured to intercept a light path directly between the passive illuminator and the exposure aperture of the optics chamber.  
However, Mather teaches the analogous art of an apparatus for illuminating and imaging an object (Mather; fig. 3, [0030, 0038]) comprising a passive illuminator (Mather; fig. 7a, #9, [0030]), and a camera of a mobile phone (Mather; fig. 7a, #19, [0049]), wherein (a) the apparatus further comprises a diffuser placed at a predetermined distance from the passive illuminator (Mather; fig 4a in view of fig. 3, #12, [0043]), and (b) an opening on the diffuser configured to expose to the camera of the mobile phone at least a part of the exposure aperture when the device is engaged with the mobile phone (Mather teaches a diffuser 12 provided on the front face of the waveguide; [0043].  Mather also discloses the exposure aperture with respect to the camera of the mobile phones is not obstructed by the lightguide 9 comprising the diffuser 12; fig. 7a, [0049]).  Accordingly, Mather discloses an opening on the diffuser (i.e. provided on the front face of the waveguide) and is configured to expose the exposure aperture to the camera of the mobile phone when the device is engaged with the mobile phone).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus for illuminating and imaging an object of modified Kojima to further comprise a diffuser with an opening placed at a predetermined distance from the passive illuminator, as taught by Mather, because Mather teaches the diffuser with an opening placed at a predetermined distance from the passive illuminator makes the light emission from the face of the light guide more spatially uniform; [0043].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Mather both teach an apparatus for illuminating and imaging an object comprising a passive illuminator and a camera of a mobile phone.

Regarding claim 25, modified Kojima teaches the device of claim 1 above, comprising the passive illuminator.
Modified Kojima does not teach wherein the passive illuminator comprises at least two segments of illumination fibers, and wherein the at least two segments form a circular shape.
However, Mather teaches the analogous art of a device for illuminating and imaging an object (Mather; fig. 3, [0030, 0038]) comprising a passive illuminator (Mather; fig. 7a, #9, [0030]), and an imager (Mather; fig. 7a, #19, [0049]), wherein the passive illuminator comprises at least two segments of illumination fibers, and wherein the at least two segments form a circular shape (Mather teaches a passive illuminator 9 arranged to extract light at least through one surface; [0009, 0030], therefore comprising illumination fibers), wherein the passive illuminator comprises at least two segments that form a circular shape (Mather; fig. 7b, [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator of modified Kojima with the passive illuminator comprising at least two segments of illumination fibers, where the at least two segments form a circular shape, as taught by Mather, because Mather teaches the passive illuminator comprising the two segments of illumination fibers is merely one of many ways to configure the passive illuminator and light source for integration with an image capture device (Mather; fig. 7a-d, [0049-0051]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Mather both teach a device for illuminating and imaging an object comprising a passive illuminator, and an imager.

Regarding claim 31, modified Kojima teaches the device of claim 1 above, further comprising a light source that inputs light into the passive illuminator (Kojima; fig. 3, #4a, [0039]). 
Modified Kojima does not teach the light source inputs light into both ends of the passive illuminator.
However, Mather teaches the analogous art of a passive illuminator comprising a light guide (Mather; fig. 7a, #9, [0030]) and a light source (Mather; fig. 7a, #8, [0030]) wherein the light source inputs light into both ends of the passive illuminator (Mather; fig. 7a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator and light source of modified Kojima with the configuration of the light source that inputs light into both ends of the passive illuminator, as taught by Mather, because Mather teaches the light source that inputs light into both ends of the passive illuminator is merely one of many ways to configure the passive illuminator and light source for integration with an image capture device (Mather; fig. 7a-d, [0049-0051]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Mather both teach an imager and light source for inputting light into a passive illuminator.

Regarding claim 33, modified Kojima teaches the device of claim 1 above comprising the passive illuminator.
Modified Kojima does not the device further comprising a diffusor that is placed between the passive illuminator and the object.  
However, Mather teaches the analogous art of a device for illuminating and imaging an object (Mather; fig. 3, [0030, 0038]) comprising a passive illuminator (Mather; fig. 7a, #9, [0030]), and an imager (Mather; fig. 7a, #19, [0049]), wherein the device further comprises a diffuser that is placed between the passive illuminator and the object (Mather teaches a diffuser 12 provided on the front face of the waveguide; fig 4a in view of fig. 3, #12, [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device for illuminating and imaging an object of modified Kojima to further comprise a diffuser placed between the passive illuminator and the object, as taught by Mather, because Mather teaches the diffuser placed between the passive illuminator and the object makes the light emission from the face of the light guide more spatially uniform; [0043].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Mather both teach an apparatus for illuminating and imaging an object comprising a passive illuminator and an imager.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, in view of Lin, and further in view of Braeckmans et al. (US 2012/0293797; already of record – hereinafter “Braeckmans”).

Regarding claim 28, modified Kojima teaches the device of claim 1 above, wherein the passive illuminator is an illumination fiber (Kojima teaches the passive illuminator 5 is formed by an illumination fiber; fig. 4, [0041]).
 wherein the illumination fiber comprises a core and a cladding layer, wherein a ratio of transmissivity to reflectivity at an interface between the core and the cladding layer is a value between 1:100 and 1:10.  
Modified Kojima does not teach wherein the illumination fiber comprises a core and a cladding layer, wherein a ratio of transmissivity to reflectivity at an interface between the core and the cladding layer is a value between 1:100 and 1:10.  
However, Braeckmans teaches the analogous art of a passive illuminator for illuminating an object (Braeckmans; fig. 2A, #110, [0060]) wherein the passive illuminator an illumination fiber (Braeckmans teaches the passive illuminator 110 illuminates a passage 130 formed in the optical device 100; fig. 2A, [0060]), and wherein the illumination fiber comprises a core and cladding layer (Braeckmans; [0060]) formed from a polymer or dielectric (Braeckmans; [0060]).  Therefore, the illumination fiber being comprised of equivalent materials specified in page 30 of applicant’s instant specification and being functionally equivalent to having a ratio of transmissivity to reflectivity at an interface between the core and the cladding layer between 1:100 and 1:10.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator of modified Kojima with the passive illuminator formed by an illumination fiber comprising a core and cladding layer, as taught by Braeckmans, because Braeckmans teaches the illumination fiber comprising a core and cladding layer eliminates alignment issues that arise with respect to alignment of the passive illuminator in relation to a sample being examined (Braeckmans; [0005]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Braeckmans both teach a passive illuminator that illuminate an object.

Regarding claim 29, modified Kojima teaches the device of claim 1 above, wherein the passive illuminator is an illumination fiber (Kojima teaches the passive illuminator 5 is formed by an illumination fiber; fig. 4, [0041]).
Modified Kojima does not teach the illumination fiber comprises a core and a cladding layer, wherein a ratio of transmissivity to reflectivity at an interface between the core and the cladding layer is 1:10 to 1:1.  
However, Braeckmans teaches the analogous art of a passive illuminator for illuminating an object (Braeckmans; fig. 2A, #110, [0060]) wherein the passive illuminator is formed by an illumination fiber (Braeckmans teaches the passive illuminator 110 illuminates a passage 130 formed in the optical device 100; fig. 2A, [0060]), and wherein the illumination fiber comprises a core and cladding layer (Braeckmans; [0060]) formed from a polymer or dielectric (Braeckmans; [0060]).  Therefore, the illumination fiber being comprised of equivalent materials specified in page 30 of applicant’s instant specification and being functionally equivalent to having a ratio of transmissivity to reflectivity at an interface between the core and the cladding layer between 1:10 and 1:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the passive illuminator of modified Kojima with the passive illuminator formed by an illumination fiber comprising a core and cladding layer, as taught by Braeckmans, because Braeckmans teaches the illumination fiber comprising a core and cladding layer eliminates alignment issues that arise with respect to alignment of the passive illuminator in relation to a sample being examined (Braeckmans; [0005]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Braeckmans both teach a passive illuminator that illuminates an object.

Claims 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, in view of Lin, in view of Gausepohl (US 2006/0051253; hereinafter “Gausepohl”), and further in view of Walker (“Topical Tips: The multipurpose micrometer slide—much more than just for calibration”, October 2015, Miscape, Issue 234-235, ISSN 1365-070x, http://www.microscopy-uk.org.uk/mag/indexmag.html?http://www.microscopy-uk.org.uk/mag/artoct15/dw-micrometer.html).

Regarding claim 34, modified Kojima teaches the device of claim 1 above comprising the object.
Modified Kojima does not teach the device further comprising a sample holder, wherein the sample holder is the object and comprises a first plate, a second plate, and spacers, and the plates sandwich a sample into a thin layer.  
However, Gausepohl teaches the analogous art of an object wherein the object is a sample holder (Gausepohl; fig. 1a; [0103], “sample of biological material 2”) comprising a first plate (Gausepohl; fig. 1a, #1, [0103], “slide with sample”), a second plate (Gausepohl; fig. 1a, #3, [0103], “cover plate”), and spacers (Gausepohl; fig. 1a, #4, [0103], “spacers”), and the plates sandwich a sample into a thin layer (Gausepohl teaches samples are attached to a first plate 1 in which a second plate 3 is posed across the first plate 1 with a capillary gap 9 formed between the first and second plates; [0094] with a gap width of 0.075 mm; [0108].  Accordingly, a sample suspended between the first and second plate by capillary forces formed by gap 9 being “sandwiched” into a thin layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object of modified Kojima with the sample holder comprising the first plate, the second plate, and spacers, as taught by Gausepohl, because Gausepohl teaches the sample holder comprising the first and second plate with spacers provides the additional benefit of enclosing the sample between the first and second plate to allow individual treatment of the sample holder with reagents, thereby preventing cross contamination; [0010-0013].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Gausepohl both teach an object for imaging.
Modified Kojima does not teach wherein one or both plates comprise a scale marker.
However, Walker teaches the analogous art of a plate (Walker; image “2”, “Motic calibration slide”, paragraph 5) comprising a scale marker (Walker; image “2”, “Motic calibration slide”, paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify one or both plates of modified Kojima to further comprise a scale marker, as taught by Walker, because Walker teaches the plate comprising a scale marker allows calibration of the imaging software used by the device (Walker; image “2”, “Motic calibration slide”, paragraph 5).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Walker both teach an object for imaging comprising a plate.

Regarding claim 39, modified Kojima teaches the method of claim 4 above, wherein the object is a sample holder (The modification of the adapter housing of modified Kojima, to further comprise a slot for inserting an object into the adapter housing, as taught by Tigpunlakant, has previously been discussed in claim 4 above.  Tigpunlakant teaches the object is a sample holder; [0053]).
Modified Kojima does not teach the device further comprising a sample holder, wherein the sample holder is the object and comprises a first plate, a second plate, and spacers.  
However, Gausepohl teaches the analogous art of an object wherein the object is a sample holder (Gausepohl; fig. 1a; [0103], “sample of biological material 2”) comprising a first plate (Gausepohl; fig. 1a, #1, [0103], “slide with sample”), a second plate (Gausepohl; fig. 1a, #3, [0103], “cover plate”), and spacers (Gausepohl; fig. 1a, #4, [0103], “spacers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object of modified Kojima with the sample holder comprising the first plate, the second plate, and spacers, as taught by Gausepohl, because Gausepohl teaches the sample holder comprising the first and second plate with spacers provides the additional benefit of enclosing the sample between the first and second plate to allow individual treatment of the sample holder with reagents, thereby preventing cross contamination; [0010-0013].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Gausepohl both teach an object for imaging.
Modified Kojima does not teach wherein one or both plates comprise a scale marker.
However, Walker teaches the analogous art of a plate (Walker; image “2”, “Motic calibration slide”, paragraph 5) comprising a scale marker (Walker; image “2”, “Motic calibration slide”, paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify one or both plates of modified Kojima to further comprise a scale marker, as taught by Walker, because Walker teaches the plate comprising a scale marker allows calibration of the imaging software used by the device (Walker; image “2”, “Motic calibration slide”, paragraph 5).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Walker both teach an object for imaging comprising a plate.

62.	Claims 35, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, in view of Lin, and further in view of Gausepohl.

Regarding claim 35, modified Kojima teaches the device of claim 1 above comprising the object. 
Modified Kojima does not teach the device further comprising a sample holder, wherein the sample holder is the object and comprises, first plate, a second plate, and spacers, wherein one or both plates comprise a reagent.  
However, Gausepohl teaches the analogous art of an object wherein the object is a sample holder (Gausepohl; fig. 1a; [0103], “sample of biological material 2”) comprising a first plate (Gausepohl; fig. 1a, #1, [0103], “slide with sample”), a second plate (Gausepohl; fig. 1a, #3, [0103], “cover plate”), and spacers (Gausepohl; fig. 1a, #4, [0103], “spacers”), wherein one or both plates comprise a reagent (Gausepohl; [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object of modified Kojima with the sample holder comprising the first plate, the second plate, spacers, and a reagent, as taught by Gausepohl, because Gausepohl teaches the sample holder comprising the first and second plate with spacers and a reagent provides the additional benefit of enclosing the sample between the first and second plate to allow individual treatment of the sample holder with a low volume of reagent and preventing cross contamination; [0010-0014].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Gausepohl both teach an object for imaging.

Regarding claim 43, modified Kojima teaches the device of claim 1 above, comprising the object, further comprising a sample holder, wherein the sample holder is the object and comprises a first plate, a second plate, and spacers, and wherein the spacers have a predetermined substantially uniform height 200 microns or less, and a predetermined fixed inter-spacer-distance.  
Modified Kojima does not teach the device further comprising a sample holder, wherein the sample holder is the object and comprises a first plate, a second plate, and spacers, and wherein the spacers have a predetermined substantially uniform height 200 microns or less, and a predetermined fixed inter-spacer-distance. 
However, Gausepohl teaches the analogous art of an object wherein the object is a sample holder (Gausepohl; fig. 1a; [0103], “sample of biological material 2”) comprising a first plate (Gausepohl; fig. 1a, #1, [0103], “slide with sample”), a second plate (Gausepohl; fig. 1a, #3, [0103], “cover plate”), and spacers (Gausepohl; fig. 1a, #4, [0103], “spacers”), and wherein the spacers have a predetermined substantially uniform height 200 microns or less (Gausepohl; [0108], “a gap width of 0.075 mm”), and a predetermined fixed inter-spacer-distance (Gausepohl; fig. 1a, spacers 4 are at predetermined fixed distance near the top and bottom of the first and second plates).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object of modified Kojima with the sample holder comprising the first plate, the second plate, and spacers, as taught by Gausepohl, because Gausepohl teaches the sample holder comprising the first and second plate with spacers provides the additional benefit of enclosing the sample between the first and second plate to allow individual treatment of the sample holder with reagents, thereby preventing cross contamination; [0010-0013].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Gausepohl both teach an object for imaging.

Regarding claim 44, modified Kojima teaches the device of claim 1 above, comprising the object, further comprising a sample holder, wherein the sample holder is the object and comprises a first plate, a second plate, and spacers, and wherein the spacers have a predetermined substantially uniform height 200 microns or less, a predetermined fixed inter-spacer-distance, and a periodic inter-spacer distance.  
Modified Kojima does not teach the device further comprising a sample holder, wherein the sample holder is the object and comprises a first plate, a second plate, and spacers, and wherein the spacers have a predetermined substantially uniform height 200 microns or less, a predetermined fixed inter-spacer-distance, and a periodic inter-spacer distance. 
However, Gausepohl teaches the analogous art of an object wherein the object is a sample holder (Gausepohl; fig. 1a; [0103], “sample of biological material 2”) comprising a first plate (Gausepohl; fig. 1a, #1, [0103], “slide with sample”), a second plate (Gausepohl; fig. 1a, #3, [0103], “cover plate”), and spacers (Gausepohl; fig. 1a, #4, [0103], “spacers”), and wherein the spacers have a predetermined substantially uniform height 200 microns or less (Gausepohl; [0108], “a gap width of 0.075 mm”), a predetermined fixed inter-spacer-distance (Gausepohl; fig. 1a, spacers 4 are at predetermined fixed distance near the top and bottom of the first and second plates) and a periodic inter-spacer distance (Gausepohl; fig. 1a, spacers 4 are at predetermined fixed distance near the top and bottom of the first and second plates creating an inter-spacer distance between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object of modified Kojima with the sample holder comprising the first plate, the second plate, and spacers, as taught by Gausepohl, because Gausepohl teaches the sample holder comprising the first and second plate with spacers provides the additional benefit of enclosing the sample between the first and second plate to allow individual treatment of the sample holder with reagents, thereby preventing cross contamination; [0010-0013].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Gausepohl both teach an object for imaging.

Claims 37-38, 40 and 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima, in view of Lin, in view of Tipgunlakant, and further in view of Gausepohl.

Regarding claim 37, modified Kojima teaches the method of claim 4 above, wherein the object is a sample holder (The modification of the adapter housing of modified Kojima, to further comprise a slot for inserting an object into the adapter housing, as taught by Tigpunlakant, has previously been discussed in claim 4 above.  Tigpunlakant teaches the object is a sample holder; [0053]) 
Modified Kojima does not teach the sample holder comprising a first plate, a second plate, and spacers.
However, Gausepohl teaches the analogous art of an object wherein the object is a sample holder (Gausepohl; fig. 1a; [0103], “sample of biological material 2”) comprising a first plate (Gausepohl; fig. 1a, #1, [0103], “slide with sample”), a second plate (Gausepohl; fig. 1a, #3, [0103], “cover plate”), and spacers (Gausepohl; fig. 1a, #4, [0103], “spacers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object of modified Kojima with the sample holder comprising the first plate, the second plate, and spacers, as taught by Gausepohl, because Gausepohl teaches the sample holder comprising the first and second plate with spacers provides the additional benefit of enclosing the sample between the first and second plate to allow individual treatment of the sample holder with a low volume of reagent and preventing cross contamination; [0010-0014].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Gausepohl both teach an object for imaging.
 
Regarding claim 38, modified Kojima teaches the method of claim 4 above, wherein the object is a sample holder (The modification of the adapter housing of modified Kojima, to further comprise a slot for inserting an object into the adapter housing, as taught by Tigpunlakant, has previously been discussed in claim 4 above.  Tigpunlakant teaches the object is a sample holder; [0053]) 
Modified Kojima does not teach the sample holder comprising a first plate, a second plate, and spacers, wherein the spacers function as a location marker, a scale marker, an imaging marker, or any combination of thereof.  
However, Gausepohl teaches the analogous art of an object wherein the object is a sample holder (Gausepohl; fig. 1a; [0103], “sample of biological material 2”) comprising a first plate (Gausepohl; fig. 1a, #1, [0103], “slide with sample”), a second plate (Gausepohl; fig. 1a, #3, [0103], “cover plate”), and spacers (Gausepohl; fig. 1a, #4, [0103], “spacers”) wherein the spaces are suitable as a location marker (The examiner notes that the spaces are a reference point on the plate that mark a location).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object of modified Kojima with the sample holder comprising the first plate, the second plate, and spacers, as taught by Gausepohl, because Gausepohl teaches the sample holder comprising the first and second plate with spacers provides the additional benefit of enclosing the sample between the first and second plate to allow individual treatment of the sample holder with a low volume of reagent and preventing cross contamination; [0010-0014].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Gausepohl both teach an object for imaging.

Regarding claim 40, modified Kojima teaches the method of claim 4 above, wherein the object is a sample holder9Application No. 16/172,465 Response to the Action dated: 03/24/2022Docket No.: ESX-075US (The modification of the adapter housing of modified Kojima, to further comprise a slot for inserting an object into the adapter housing, as taught by Tigpunlakant, has previously been discussed in claim 4 above.  Tigpunlakant teaches the object is a sample holder; [0053]).
Modified Kojima does not teach the device further comprising a sample holder, wherein the sample holder is the object and comprises, first plate, a second plate, and spacers, wherein one or both plates comprise a reagent.  
However, Gausepohl teaches the analogous art of an object wherein the object is a sample holder (Gausepohl; fig. 1a; [0103], “sample of biological material 2”) comprising a first plate (Gausepohl; fig. 1a, #1, [0103], “slide with sample”), a second plate (Gausepohl; fig. 1a, #3, [0103], “cover plate”), and spacers (Gausepohl; fig. 1a, #4, [0103], “spacers”), wherein one or both plates comprise a reagent (Gausepohl; [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object of modified Kojima with the sample holder comprising the first plate, the second plate, spacers, and a reagent, as taught by Gausepohl, because Gausepohl teaches the sample holder comprising the first and second plate with spacers and a reagent provides the additional benefit of enclosing the sample between the first and second plate to allow individual treatment of the sample holder with a low volume of reagent and preventing cross contamination; [0010-0014].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Gausepohl both teach an object for imaging.

Regarding claim 45, modified Kojima teaches the method of claim 4 above, comprising the object.
Modified Kojima does not teach wherein the object is a sample holder comprising a first plate, a second plate, and spacers, and wherein the sample holder is the object and comprises a first plate, a second plate, and spacers, and wherein the spacers have a predetermined substantially uniform height 200 microns or less, a predetermined fixed inter-spacer-distance, and a periodic inter-spacer distance.
However, Gausepohl teaches the analogous art of an object wherein the object is a sample holder (Gausepohl; fig. 1a; [0103], “sample of biological material 2”) comprising a first plate (Gausepohl; fig. 1a, #1, [0103], “slide with sample”), a second plate (Gausepohl; fig. 1a, #3, [0103], “cover plate”), and spacers (Gausepohl; fig. 1a, #4, [0103], “spacers”), and wherein the spacers have a predetermined substantially uniform height 200 microns or less (Gausepohl; [0108], “a gap width of 0.075 mm”), a predetermined fixed inter-spacer-distance (Gausepohl; fig. 1a, spacers 4 are at predetermined fixed distance near the top and bottom of the first and second plates) and a periodic inter-spacer distance (Gausepohl; fig. 1a, spacers 4 are at predetermined fixed distance near the top and bottom of the first and second plates creating an inter-spacer distance between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object of modified Kojima with the sample holder comprising the first plate, the second plate, and spacers, as taught by Gausepohl, because Gausepohl teaches the sample holder comprising the first and second plate with spacers provides the additional benefit of enclosing the sample between the first and second plate to allow individual treatment of the sample holder with reagents, thereby preventing cross contamination; [0010-0013].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Gausepohl both teach an object for imaging.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, in view of Lin, in view of Tipgunlakant, and further in view of Spivey et al. (US 2001/0034068; hereinafter “Spivey”)

Regarding claim 41, modified Kojima teaches the method of claim 4 above.
Modified Kojima does not teach wherein the object is a sample, and wherein the imaging is for a measurement of an analyte in the sample.
However, Spivey teaches the analogous art of an imager (Spivey; fig. 4, #34, [0047]) for imaging an object 10; fig. 4, [0047], where the imaging is for a measurement of an analyte in the sample; [0142].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for illuminating and imaging an object of modified Kojima with the method of illuminating and imaging an object for a measurement of an analyte in the sample, as taught by Spivey, because Spivey teaches the method of illuminating and imaging an object for a measurement of an analyte in the sample may be used to determine the outcome of precipitation reactions, reactions based on electrophoresis, immunoelectrophoresis, immunofixation electrophoresis, enzyme immunoassay and immunofluorescence; [0142].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Spivey both teach an imager for imaging an object.

Regarding claim 42, modified Kojima teaches the method of claim 4 above.
Modified Kojima does not teach wherein the object is a sample comprising a biological sample selected from the group consisting of amniotic fluid, aqueous humour, vitreous humour, blood, breast milk, cerebrospinal fluid (CSF), cerumen (earwax), chyle, chime, endolymph, perilymph, feces, breath, gastric acid, gastric juice, lymph, mucus, pericardial fluid, peritoneal fluid, pleural fluid, pus, rheum, saliva, exhaled breath condensates, sebum, semen, sputum, sweat, synovial fluid, tears, vomit, and urine.
However, Spivey teaches the analogous art of an imager (Spivey; fig. 4, #34, [0047]) for imaging an object 10; fig. 4, [0047], wherein the object is a sample comprising urine; [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for illuminating and imaging an object of modified Kojima with the method of illuminating and imaging an object wherein the object is a sample comprising urine, as taught by Spivey, because Spivey teaches the method of illuminating and imaging an object wherein the object is a sample comprising urine may be used to determine the outcome of precipitation reactions, reactions based on electrophoresis, immunoelectrophoresis, immunofixation electrophoresis, enzyme immunoassay and immunofluorescence; [0142].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Kojima and Spivey both teach an imager for imaging an object.


Response to Arguments
Applicants arguments filed on 09/27/2022 have been fully considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. The previous prior art rejection based on Lin has been withdrawn and a new prior art rejection has been set forth which the examiner contends teaches the amended claim limitations.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Wardlaw (US 2010/0216248) teaches a first and second plate with at least three separators.
Tenmyo (US 2006/0209524) teaches a passive illuminator disposed within an adaptor housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798